Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 1 of 11 Page|D: 2540

MARTIN W. KAFAFIAN (NJ, Nv, Dc BARS)
ADOLPH A. ROMEI (NJ, NY BARS)
JOHN J. LAMB (NJEAP.)

ANTIMO A. DEL VECCHIO (NJ, NY, Dc sARs)

ROBERT A. BLASS (NJ, NY BARs)
IRA J. KALTMAN (NJ, NY BARS)
ARTHUR N. CHAGARIS (NJ BAR)
STEVEN A. WEISFELD (NJ, Nv BARS)
IRA E. WEINER (NJ BAR)

DANA B. COBB (NJ, Nv BARs)
RENATA A. HELSTOSKI (NJ, NY BARs)
MICHAEL STERNLIEB (NJ BAR)
DANIELE CERVINO (NJ, Nv BARS)
ARTHUR M. NEISS (NJ, NY BARS)

 

oF couNsEL
JAMES R. BEAT|'IE (NJ BAR)
ROGER W. BRESLIN, JR. (NJ BAR)
THOMAS W. DUNN (NJ BAR)
JOSEPH A. RIZZI (NJ BAR)

PATRICK J. MONAGHAN, JR. (NJ, Nv BARS)

MARY ELLEN B. OFFER (NJ, Nv BARs)
EMERY C. DUELL (NJ, Nv BARS)

 

RALPH J. PADOVANO (1935-2016)

OUR FILE NO. 190218-

Via ECF

Hon. J ames B. Clark, III

B E AT T| E
PADO\/ANO…~

COUNSELLORS AT LAW
50 CHESTNUT RIDGE ROAD, SUITE 208
P.O. BOX 244
MONTVALE, NEW JERSEY 07645-0244

'z

 

(201) 573-1810

 

www.beattie|aw.com

 

NEW YoRK OFFICE:
99 MAlN STREET, SulTE 319
NYACK, NEW YoRK 10960
(845) 512-8584

April l, 2019

United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street
Newark, NJ 07107

couNsEL To THE FmM
BRENDA J. STEWART (NJ BAR)
JAMES V. ZARRILLO (NJ, Nv BARs)
JEANE`|'TE A. ODYNSKI (NJ, NY BARS)
DANIEL L. STEINHAGEN (NJ, NY eAP.s)
CRISTIN M. KEEGAN (NJ, Nv BARS)

 

MARTIN R. KAFAFIAN (NJ, NY BARS)
MARIYA GONOR (NJ, Nv BARS)
JOHN M. BOEHLER (NJ BAR)

JOHN B. STEPHENSON (NJ BAR)
IAN M. EASTWICK (NJ, Nv BARS)

 

FAX: (201) 573-9736
FAX: (201) 573-9369

 

Rep|y to New Jersey Offlce
Wr|ter’s D|rect Access

Ema||: achagar|s@beatt|e|aw.com
D|rect D|a|: (201) 799-2141

Re: Ramapough Mountain Indians, Inc. v. Township of Mahwah, Case No. 2:18-
cv-9228-CCC-JBC (United States District Court, District of New Jersey)

Dear Judge Clark:

Def`endant Ramapo Hunt & Polo Club Association, Inc., a nonprofit corporation of the

State of New Jersey (hereinafter “HOA”), files this Brief in opposition to the Motion to Lift

Discovery Stay brought by Plaintiffs Ramapough Mountain lndians, Inc. (“RMI”), and Ramapo

Lenape Nation (“RLN”) (together, “Plaintif`fs”).

PRELIMINARY STATEMENT

The HOA has been attempting to enforce the zoning ordinances for several years. And so

has the Township of Mahwah, both civilly by filing a state board enforcement action and, after

that failed, by filing municipal court summonses The first batch of` summonses Were dismissed

in the end of` 2016 and beginning of 2017. Then more Warnings occurred by the Township. The

3459195_2\190218

?M@_Jl/m %¢m 0/!¢%@¢6@

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 2 of 11 Page|D: 2541

Hon. J ames B. Clark, 111

April 1, 2019

Page 2

Township, after numerous delays by counsel and extension and postponements of the trial dates,
eventually had a determination by the Honorable Roy McGeady, the municipal court judge, that
there were 103 zoning ordinance violations. (That was sustained on appeal for 102 violations).
For these efforts of trying to achieve compliance with the local zoning ordinances, the HOA and
its residents have been dragged into Federal Court to face inflammatory charges that have been
filed untruthfully and defamed the residents, damaged their property values, and disrupted an
otherwise peaceful and law-abiding community. Plaintiffs may not like Mahwah’s laws. But
they are bound by those laws, which were duly adopted through the democratic process and have
been equally enforced by a sensitive and patient Building Department. Plaintiffs may not like
living near the HOA, as videos posted to RMI’s Facebook page and testimony given by RMI’s
Chief confirm as much. But, the laws must be enforced.

As it stands, it is impossible for the HOA (and, we suspect, the municipal defendants) to
conduct discovery because it does not understand what charges it faces. The pleadings are in
such disarray that it is impossible for the parties to know which claims they will be litigating
The Complaint [ECF No. 1], which was filed on May 15, 2018, makes nine claims against the
HOA, Those claims include constitutional violations (z'.e., violations of Plaintiffs’ Free Exercise
and Association rights); RLUIPA violations; claims brought under international agreements and
covenants and Human Rights Council resolutions; and (somewhat anticlimactically) nuisance
about which counsel to the HOA had to file a Motion to Dismiss.

On September 21, 201 S_four months into this litigation and after the Defendants had
fully briefed its Motions to Dismiss the Complaint_Plaintiffs then moved for leave to file a

proposed First Amended Complaint (“FAC”). See ECF No. 42, et seq. The FAC is substantially

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 3 of 11 Page|D: 2542

Hon. J ames B. Clark, III
April 1, 2019
Page 3
different than Plaintiffs’ original pleading. The HOA is no longer faced with nine counts. lt is
now faced in the proposed amended complaint with only one count_that it conspired to violate
Plaintiffs’ civil rights. Defendant HOA has opposed the Motion to Amend in a substantial
opposition, as has the Defendant Township. This remaining count is a totally different claim
than the original counts, which are now abandoned in the amended pleading The HOA also
notes that the Motion for leave to Amend has been pending for several months.

In addition, it should be noted that in its Motion to Dismiss the Complaint [ECF No. 28],
(now administratively dismissed) the HOA sought relief under a theory that the Plaintiff Ramapo
Lenape Nation (“RLN”), who claim to be a sovereign nation, cannot bring a damages claim as a
plaintiff in an Article 111 Court because RLN’s sovereignty has not been recognized by the
President, and this Court’s acknowledgment of RLN as a plaintiff representing some undefined
population would violate Separation of Powers principles This is important because if RLN is
allowed to proceed as a plaintiff, considerable efforts will be spent on issues related to RLN’s
membership

Further, the HOA has not had an opportunity to file any Answer in this matter. As such,
it should be noted that the HOA very well may consider counterclaims, cross-claims, or third-
party claims when appropriate.

Moreover, if the current Motion to Amend is denied, then the case is returned to the
original Complaint and Defendant HOA’s Motion to Dismiss is reinstated, together with claims
the HOA will assert that Plaintiffs abandoned their initial claims when it only sought to charge

Defendant HOA with a conspiracy charge.

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 4 of 11 Page|D: 2543

Hon. James B. Clark, Ill
April 1, 2019
Page 4

Finally, Plaintiffs’ present submission is devoid of any basis in fact that would support a
conspiracy claim. This is set forth in the HOA’s Reply Brief. See ECF No. 72.

Procedurally, Plaintiffs misstate their application’s posture and ignore important
procedural history. They frame their application as a “motion for a stay”. The stay here was
entered sue sponte by Magistrate Judge Clark during a Case Management Conference. The
HOA objects to this being characterized as having been brought on by a motion. lt should be
noted that Magistrate Judge Clark has scheduled a status conference for April 18, 2019. See ECF
No. 67.

ARGUMENT

lt is important that this issue is not before the Court on a Rule 26 motion. To the
contrary, Judge Clark decided to stay discovery pending the resolution of the motion for leave to
amend. It is axiomatic that “Magistrate Judges are given wide discretion to manage cases and to
limit discovery in appropriate circumstances.” Forrest v. Corzine, 757 F.Supp.2d 473, 477
(D.N.J. 2010) (internal citations omitted). Further, while motions regarding the pleading are
pending, staying discovery is a “straightforward exercise of docket management.” Gluck v.
Noone, 689 Fed. Appx. 137, 140 (3d Cir. 2017); see also Weiss v. Fz`rst Unum Life Ins., 2010 WL
1037610 (D.N.J. March 16, 2010) (discussing that the court had stayed discovery pending the
resolution of a motion to amend).

But if this court does consider this motion under Fed. R. Civ. P. 26(c), Plaintiffs rightly
identify the three factors that courts analyze when considering a discovery stay: (1) whether a
denial of the stay would create a clear case of hardship or inequity for the proponent of the stay;

(2) whether a stay would simplify the issues and the trial of the case; and (3) whether a stay

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 5 of 11 Page|D: 2544

Hon. J ames B. Clark, III
April 1, 2019
Page 5

would unduly prejudice or present a clear tactical disadvantage to the party opposing the stay.

They do not tilt in Plaintiffs’ favor. Under that framework, Plaintiffs’ Motion should be denied.

POINT I
THE APPLICATION TO COMMENCE DISCOVERY BEFORE PLEADINGS ARE
SETTLED SHOULD BE DENIED BECAUSE TO DO OTHERWISE WILL IMPOSE A
SEVERE HARDSHIP ON THE HOA

Re-opening discovery at this juncture will impose a severe hardship on the HOA, a
nonprofit corporation, whose membership and finances are already stretched thin.

RMI’s conduct in the pending state-court enforcement action, Ramapo Hunt & Polo Club
Association, Inc. v. Rarnapough Mountain Indians, Inc., et al,, Docket Nos. BER-L-3189
(“Consolidated State Zoning Enforcement Action”) is a blueprint as to how discovery is likely to
proceed in this case. In December 2017, RMI served the HOA with a Notice for the Production
of Documents that demanded ESI discovery from every homeowner residing within the HOA,
The HOA includes 29 homes. Assuming each home is owned by an average of two persons, and
assuming that many people have at least two email accounts (one personal and one for work),
this request sought to require that the HOA engage in unnecessary ESI discovery on hundreds of
accounts. And this was demanded in the context of a zoning enforcement action, where the
issues are (l) what does the relevant zoning ordinance provide, and (2) did RMI engage in

conduct contrary to those zoning ordinances. What sort of demands will the HOA face in light

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 6 of 11 Page|D: 2545

Hon. James B. Clark, III

April 1, 2019

Page 6

of claims arising under United Nations treaties? Rule 26(b) imposes a proportionality limitation
on discovery. Again, without knowing the scope of the claims at issue, it is impossible to
meaningfully determine whether discovery is being conducted proportionally.

It is also germane that the Consolidated State Enforcement Action is scheduled to be tried
starting on April 22, 2019. While Plaintiffs are represented by a bevy of law firms-that can
simultaneously handle a state-court trial alongside robust discovery under the Federal Rules of
Civil Procedure, the HOA is represented by the same firm in both this action and the
Consolidated State Enforcement Action. Mahwah is also represented by the same firm in both
litigations. lssuing and responding to paper discovery demands here, while simultaneously
trying the Consolidated State Enforcement Action, would be a daunting endeavor. One cannot
help but wonder about Whether the timing of this motion was intentional. The Motion for
Discovery in the State Court Enforcement Action was filed and then this Motion to Lift Stay was
filed.

POINT II

STAYING DISCOVERY WILL SIMPLIFY ISSUES AND IS
APPROPRIATE GIVEN THE STATE OF THE PLEADINGS

lf the Motion to Amend is denied because it is futile and as stated in the HOA’s defense,
the original Complaint with additional counts now abandoned may be dismissed Additionally,
Defendant’s Motion to Dismiss the original Complaint was dismissed without prejudice, which
can be reinstated if necessary.

As for the second factor, in the interest of judicial economy and conserving litigant
resources, a stay is appropriate The initial pleadings have not been settled because Plaintiffs

have sought leave to amend their Complaint. And this is not an instance Where the plaintiff

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 7 of 11 Page|D: 2546

Hon. James B. Clark, III

April 1, 2019

Page 7

seeks to modify its pleadings by adding factual allegations or refining legal theories. Rather, the
Complaint and proposed First Amended Complaint allege and rely on distinct facts and make
claims under totally discordant legal theories.

In the Complaint, the HOA is being sued for violating the Free Exercise Clause, Free
Association Clause, and RLUIPA; for committing human rights violations; for breaching
commitments /with the United Nations; and for being a nuisance See generally Complaint [ECF
No. 1]. The proposed First Amended Complaint, on the other hand, accuses the HOA of
conspiracy under 42 U.S.C. § 1985. See FAC at 111 107_112 [ECF No. 42-2]. These claims are
entirely different and require different discovery. By way of example, if the HOA must defend
constitutional claims, it will have to deal with the state actor doctrine. Defending Free Exercise
claims may require digging into the merits and history of Plaintiffs’ religious practices.

Further, the nature of the pending motion to amend (as well as the nature of anticipated motions
to dismiss, independent on how the motion to amend is resolved) militates in favor of continuing
the discovery stay. “Where there is a motion to dismiss for failure to state a claim upon which
relief can be granted, the court should take a preliminary look at the allegedly dispositive motion
to See whether it is a challenge as a matter of law or to the sufficiency of the allegations.” Coca-
Cola Bottling Co. ofLehigh Valley v. Grol, 1993 WL 1319559 at *2 (E.D. Pa. March 8, 1993)
(citing Hachette Distribution, Inc. v. Hua’son Counly News Co., 136 F.R.D. 356, 358
(E.D.N.Y.199l).

The motion pending here, which the defendants have each opposed on futility grounds to
be decided on the standards articulated in Twombly and Iqbal, challenge Plaintiffs’ claims as a

matter of law under, among other theories: (1) the Younger abstention doctrine; (2) on Free

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 8 of 11 Page|D: 2547

Hon. James B. Clark, III

April 1, 2019

Page 8

Speech and Petition Clause grounds; and (3) the legal theories underpinning the Plaintiffs’
conspiracy claim. See HOA Brief in opposition to Plaintiffs’ Motion for Leave to Amend [ECF
No. 72]. Similarly, in the event that this Court denies Plaintiffs’ Motion for Leave to Amend and
the pleadings revert back to the May 2018 Complaint, the HOA intends on reinstating its
administratively terminated Motion to Dismiss, which relied on similar legal arguments

Another fact weighing in favor of a continued stay is the “status of discovery,” namely
that discovery has yet to begin. Similar facts were confronted in Galarzo v. Whittle-Kinard,
2017 WL 2198182 (D.N.J. May 18, 2017). There, the court was confronted with a Rule 26(c)
motion when discovery was “truly in its infancy stage[.]” Id. at 3. The moving party there had
only been served with a “limited document request” and the party opposing the stay had not yet
noticed any depositions Id. Discovery in this case is in an even earlier stage. No paper
discovery demands have been served and no subpoenas or deposition notices have been issues
Only the Rule 26 disclosures have been exchanged. As such, there is no need to push forward,
particularly since the parties should be on notice with respect to what claims are at issue before
they are required to fashion discovery demands or take deposition testimony.

Finally, in the consolidated State court Zoning Enforcement actions, despite little
discovery being taken by Plaintiff with Defendant HOA, the Plaintiff sought discovery after the
fifth Trial Date had been set. The Judge allowed limited discovery. Then their within Motion to
take Discovery in the Federal Court was filed. This is a concerted effort against Defendant HOA
to deplete its resources

POINT III

PLAINTIFFS FAIL TO ARTICULATE ANY UNDUE PREJUDICE THAT WOULD
BEFALL THE PLAINTIFFS SHOULD THE DISCOVERY STAY CONTINUE

3459195_2\190218

Case 2:18-CV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 9 of 11 Page|D: 2548

Hon. J ames B. Clark, III
April 1, 2019
Page 9

Plaintiffs do not articulate any undue prejudice that will result from continuing the
discovery stay.

Plaintiffs first claim that discovery must proceed because certain “key witnesses are
advanced in age.” RMI Brief at 8. Plaintiffs have made this claim before. See January 4, 2019
Letter of Baher Azmy, Esq. [ECF No. 68]. However, neither in neither Mr. Azmy’s January 4
letter nor in this application do Plaintiffs identify these “key witnesses,” state their ages, or make
a proffer as to the import that their testimony would have on this case. The HOA suspects that
these witnesses are actually members of Plaintiffs If that is the case, these “key witnesses” are
likely friendly to Plaintiffs and need not be deposed by Plaintiffs, who have available other
mechanisms by which their testimony can be preserved. Therefore, Plaintiffs’ reliance on
Texaco, Inc. v. Borda, 383 F.2d 607 (3d Cir. 1967) is misplaced. See Id. at 609 (considering
whether denial of an aging adverse witness would unduly prejudice the party opposing the stay).

Plaintiffs further claim, without factual support, that they are suffering “irreparable harm”
because they are not able to practice their religion. First, Plaintiffs sought a temporary
restraining order on these grounds when this action was first filed. The TRO application was
soundly rejected by this Court. (Defendants did not even submit opposition and learned of the
denial only after they learned of the action in the first place.) Further, the facts developed under
sworn testimony do not support the claim that 95 Halifax is essential to Plaintiffs’ religious
practices See the attached deposition transcript of Chief Dwaine Perry, who explains that 95
Halifax is a site with no particular religious significance to Plaintiffs, and that their religion can
be practiced at hundreds of sites within Mahwah and the neighboring towns Further, Perry

testified that the sites which Plaintiffs consider sacred are nearby. (See Deposition of Chief

3459195"2\1902 l 8

Case 2:18-cV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 10 of 11 Page|D: 2549

Hon. J ames B. Clark, III

April 1, 2019

Page 10

Dwaine Perry attached hereto as Exhibit A, 32:22) ln fact, the property was a farm. (Exhibit A,
27:17)

Finally, this Court should take note of the continuing and unsupported representation
made by Plaintiffs with respect to Mahwah’s position on the use of the land. Plaintiffs have
routinely relied on the “fact” Mahwah’s position is that two RMI members praying together on
95 Halifax Road constitutes a zoning violation. lt is telling that, for this proposition, Plaintiffs
never cite a source other than their own pleadings We believe this is not correct, and are not
aware the Township has even taken that position. While such an allegation sounds good, we are
not aware of the Township ever taking that position

In their latest motion paper, they support this claim by citing to the FAC, an unverified
pleading. Plaintiffs also claim in their Brief that HOA members “continually call the police if
they attempt to utilize their land” by again citing to the FAC. The FAC was drafted in
September and, again, because it is not a sworn statement, it is devoid of evidentiary value.
Cross-citing to previously filed speculative, unsworn and unsupported pleadings is improper.

Query why the movants did not provide sworn statements in support of the present
motion? Perhaps it is because Chief Perry recently testified under oath that Plaintiffs had
reduced activity on 95 Halifax as a show of good faith and because they are trying to be “good
neighbors,” not because Plaintiffs feel intimidated or harassed. (See Exhibit A, 80:11)

The HOA agrees that the fact/fiction dichotomy must be parsed. But discovery should

proceed in an orderly, judicious and proper manner, which requires settling the pleadings first.

3459195_2\190218

Case 2:18-cV-09228-CCC-.]BC Dooument 85 Filed 04/01/19 Page 11 of 11 Page|D: 2550

Hon. J ames B. Clark, IIl
April 1, 2019
Page ll

CONCLUSION

For the foregoing reasons, discovery in this matter should be stayed until the pleadings
have been settled and the parties can understand what discovery is proportionate, necessary and
proper. lt would not be fair to this Defendant to undertake expensive discovery. lt has already
provided the Plaintiff with 7,000 pages of documents in the late discovery demanded in the State
Court action and submitted its former President to be deposed. The pleadings in this Federal
case are simply far from being settled, and the Motion to Amend and Motion to Dismiss should

take their course to determine if there is even a case in which discovery is necessary.

Thank you.

Respectfully submitted,

/15',»".4:'#1:.::'1’\»', Chagaris, Esq.
Arthur N. Chagaris

 

Cc: Counsel of Record (via ECF)
Hon. Claire C. Cecchi, U.S.D.J.

3459195_2\190218

